DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 8/15/2022.
Claims 1-20 are pending, with claims 10-18 and 20 being withdrawn. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities: the reference numerals (for example, S101, S102, S103, etc.) should not be recited in the claims and should be deleted.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 and 19) in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden to examine all of the claims.  This is not found persuasive because the two groups of claims are different in significant ways. In fact, one of the limitations in the second, non-elected group (which recites that “in case that the wireless frame has a packet length information corresponding to a synchronization packet or a sequence number packet, locking on the current channel and proceeding to step S203; otherwise, switching to a next channel and proceeding to step S201”) in and of itself would require different search terms and likely different prior art than the first group of claims which was elected, which is akin to examining two separate patent applications, which would result in a serious examination burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 both recite, in the last limitation, transmitting the plurality of wireless frames…in an order that the transmission sequence comprising the synchronization packet information is followed by the transmission sequence comprising the sequence number packet information.” However, the previous limitations in each of claims 1 and 19 both recite that adding “at least one synchronization packet or at least one sequence number packet” to form a transmission sequence. As such, it is possible that only synchronization packets are added to form the transmission sequence or, alternatively, that only sequence number packets are added to form the transmission sequence, which would result in the last limitation requiring the particular “order” of transmission to be moot and unclear. As a result, this leaves each of claims 1 and 19 unclear and indefinite. 
Claims 2-9 are rejected by virtue of being dependent on claim 1. 

Allowable Subject Matter
Claims 1-9 and 19 are allowed, subject to correction of the noted 112 rejections.
The closest prior art consists of Krishnarajah (USPAN 2003/0081592) and Yu (USPN 9,813,725).
Paragraph 42 of Krishnarajah discloses the dividing of each data frame or payload into different groups or classes of bits may occur in the application layer or in a lower layer, such as the IP layer. In application layer fragmentation/division, the application divides each payload of user data into different smaller payloads corresponding to different treatment classes and provides those smaller payload fragments to an application program interface (API). The API passes the fragments and corresponding treatment information to the IP layer. The IP layer generates the IP packets along with corresponding treatment information mapped into the packet header. The packet header also preferably includes information regarding the sequence number of packets sent within the payload to ensure that the information is delivered to the remote host so that the packets can be put in a correct order to reconstruct the payload containing different classes of data.
Furthermore, claim 1 of Yu discloses encoding a unique signature into a video file by performing the following: associating a unique sequence of data bits with a user; dividing the sequence of data bits into a plurality of sequential groups, wherein each group is associated with a sequence number and wherein each group includes one or more sequence number bits and one or more data bits; for each group, creating a different sine wave for each bit in the group having a non-zero value, wherein each of the sine waves has (1) a frequency that represents whether the bit is a sequence number bit or a data bit, and, if there is more than one sequence number bit or data bit in the group, which sequence number or data bit and (2) an amplitude that represents the value of the bit; for each group, creating a group signal by combining the sine waves of the group, wherein the frequency of each group signal is in the infrasound range.
However, Krishnarajah and Yu do not disclose, suggest, or render obvious the limitations of claims 1 and 19 requiring dividing the data to be transmitted into a plurality of data groups, wherein each data group is filled into a plurality of data packets in units of bytes, and wherein 8 bits of each byte of the data group are filled into eight different data packets, and generating packet length information of each wireless frame based on contents of the synchronization packet, the sequence number packet, or the data packets in the transmission sequence, and then generating the wireless frame; and transmitting the plurality of wireless frames corresponding to a plurality of transmission sequences by polling, in an order that the transmission sequence comprising the synchronization packet information is followed by the transmission sequences comprising the sequence number packet information, as recited in the instant claims.
As such, claims 1 and 19 are allowed over the closest prior art references of Krishanrajah and Yu.
Claims 2-9 are allowed by virtue of being dependent on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412